DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	Applicant’s Amendment filed March 15, 2022 (hereinafter “03/15/22 Amendment") has been entered, and fully considered.  In the 03/15/22 Amendment, claims 17, 29, 32-35, 37, 38, 40, & 44 were amended, claim 31 was cancelled (claims 1-16 & 22-26 were previously cancelled), and claim 45 was newly added.  Accordingly, claims 17-21, 27-30, & 32-45 are now pending in the application.         
3.	The 03/15/22 Amendment has overcome the claim objections and the rejections under § 112(b) previously set forth in the Non-Final Office Action mailed 12/23/21 (“12/23/21 Action”).   
4.	A new rejections under § 112(a) is set forth herein, necessitated by Applicant’s Amendment.  

Claim Rejections - 35 USC § 112
5.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

6.	Claims 17-21, 27-30, & 32-45 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
	In the 03/15/22 Amendment, independent claims 17, 29, and 32 were each amended to recite that the “resiliently biased cutting electrode” is “held against its bias” when it is in the main body lumen.  For example, independent claim 17 has been amended to recite:
a resiliently biased cutting electrode disposable in said main body lumen and insertable distally through the main body lumen into the blood vessel or a closely adjacent blood vessel such that when the cutting electrode is in the main body lumen the cutting electrode is held against its bias;

Emphasis added.

	Independent claim 29 similarly recites:

extending a resiliently biased cutting electrode from the main body over a secondary guidewire into a second adjacent anatomical structure, through adjacent walls defining each of the first anatomical structure and the second anatomical structure such that when the cutting electrode is in the main body the cutting electrode is held against its bias;

Emphasis added.

	Likewise, independent claim 38 has been amended in a similar manner: 
extending a resiliently biased cutting electrode from the main body into a second adjacent blood vessel, through adjacent walls defining each of the first blood vessel and the second blood vessel such that when the cutting electrode is in the main body the cutting electrode is held against its bias;

Emphasis added.

Based on the plain language and meaning of the above-emphasized claim limitations, the cutting electrode, as claimed, must be interpreted as being naturally biased to spring/flex outward, i.e., away from the main body of the catheter, but it is otherwise constrained and prevented from doing so because the main body of the catheter body holds the cutting electrode “against its bias.”  However, neither the as-filed Specification nor the priority application describe the resiliently biased cutting electrode as being held against its bias by main body.  In fact, the Specification and drawing figures disclose the exact opposite, i.e., that the cutting electrode is actually held in place by its bias, as it is biased in the direction of the catheter body.
For example, and with reference (citations) to the published application [U.S. 2018/0333203], the Specification describes a First Embodiment [at ¶’s [0050]-[0056]; FIGS. 1-5] wherein the electrode (21) is advanced over an electrode guidewire (16), and biased toward main body (9) [not away from the main body] to create the anastomosis when the guidewire (16) is retracted:
[0054] Now with reference to FIG. 4, next the electrode guidewire 16 is retracted, allowing the spring-loaded electrode 21, because of its resilient bias in the direction of the catheter body, to compress the arterial and venous walls. The electrode 21 is energized and cuts through the vessel walls.

Emphasis added.
[0056] As shown in FIG. 5, after activation, the electrode 21 completely nests inside the main body of the catheter 6. The catheter 6 is removed, leaving an anastomosis 32 connecting the vein 14 and the artery 15.

Emphasis added.

	Indeed, FIG. 4 (provided below) depicts spring-loaded electrode (21) after guidewire (16) has been retracted.  As ¶[0054] clearly states, electrode (21) is biased in the direction of the catheter body [i.e., its natural bias is toward the main body], which is how the arterial and venous walls are compressed, and how the anastomosis is formed [see the upward direction of the arrow in annotated FIG. 4 of the Specification below].  




    PNG
    media_image1.png
    323
    421
    media_image1.png
    Greyscale

Annotated FIG. 4

Indeed, if electrode (21) was not biased toward the main body of the catheter [in the upward direction in FIG. 4], the arterial and venous walls would not be compressed, and the anastomosis could not be formed.
FIG. 5 (provided below) shows the resulting anastomosis (32), and electrode (21) nested in the main body of the catheter (6), i.e., its natural bias has resulted in it being returned to the main body of the catheter where it is unconstrained [not held against its bias].

    PNG
    media_image2.png
    354
    357
    media_image2.png
    Greyscale

The Specification similarly describes a Second Embodiment [at ¶’s [0057]-[0060]; FIGS. 6-11] wherein the electrode (21) is advanced over an electrode guidewire (16), and biased toward main body (9), this time in the downward direction (see FIGS. 10-11) [i.e., not away from the main body] to create the anastomosis when the guidewire (16) is retracted:
[0060] As shown in FIG. 10, the electrode guidewire 16 is then retracted and the spring-loaded electrode 21 compresses the artery 15 and vein 14 against the main body 9 of the catheter. At this point, the electrode 21 is energized using RF, Ultrasonic, or resistive heating technology to cut an anastomosis between the vessels. After energizing, as shown in FIG. 11, the electrode 21 nests inside the main body 9 as the anastomosis is cut between the artery and vein. Once the anastomosis is completed, the device 30 is withdrawn.

Emphasis added.

	As the Specification and accompanying drawing figures make abundantly clear, the natural bias of the spring-loaded electrode (21) is toward the main body of the catheter where it is held in place by its bias, and not against its bias, as is now claimed.   
While it is appreciated that a word-for-word recitation of a claim limitation in the specification is not required to comply with the written description requirement [see, e.g., Ex parte Sorenson, 3 U.S.P.Q.2d 1462, 1463 (Bd. Pat. App. & Int’f 1987) (“[A]ppellant’s specification need not describe the claimed invention in ipsis verbis to comply with the written description requirement...”)], Examiner can find no language or description to support this limitation or, at the very least, to reasonably convey to one of ordinary skill in the art that when the cutting electrode is in the main body the cutting electrode is held against its bias.  Moreover, the drawing figures also fail to convey support for this newly added limitation.  
Accordingly, for the foregoing reasons, the as-filed Specification does not convey with reasonable clarity to those skilled in the art that, as of the filing date sought, applicant was in possession of the invention as now claimed in independent claims 17, 29, & 38.     

7.	Dependent claims 18-21, 27, 28, & 45 are rejected as ultimately depending from a claim (claim 17) rejected under 35 U.S.C. 112(a).
8.	Dependent claims 30 & 32-37 are rejected as ultimately depending from a claim (claim 29) rejected under 35 U.S.C. 112(a).
9.	Dependent claims 39-44 are rejected as ultimately depending from a claim (claim 38) rejected under 35 U.S.C. 112(a).

Response to Arguments
10.	The new rejection under § 112(a) set forth above is necessitated by Applicant’s Amendment.  
11.	Should Applicant amend independent claims 17, 29, & 38 to correct the claim language regarding the natural bias of the resiliently biased cutting electrode in an effort to overcome the rejection under § 112(a) set forth herein, the teachings of U.S. Patent Application Publication No. 2011/0306993 to Hull et al. (“Hull”) remain pertinent for the reasons set forth in detail in the rejections under §§ 102 & 103 presented in the 12/23/21 Action.  The appropriateness of the nonstatutory double patenting rejection will also be revisited.    

Conclusion
12.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bradford C. Blaise whose telephone number is (571)272-5617.  The examiner can normally be reached on Monday - Friday 8 AM-5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BCB/
Examiner, Art Unit 3794



/Ronald Hupczey, Jr./Primary Examiner, Art Unit 3794